Citation Nr: 1501234	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-29 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran disagreed with this decision in February 2012.  He perfected a timely appeal in October 2012.

In August 2013 and in June 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain identified records dated in 1968 from the VA Medical Center in Los Angeles, California ("VAMC Los Angeles"), and obtain an opinion concerning the nature and etiology of the Veteran's bilateral hearing loss.  The AOJ's attempts to obtain the identified records from VAMC Los Angeles are documented in the claims file.  The requested opinion was provided in October 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's available service treatment records show that bilateral hearing loss was present on a pre-induction (or enlistment) physical examination.

2.  The record evidence shows that the Veteran's bilateral hearing loss existed prior to service but was not aggravated by a superimposed disease or injury during service; it also is not related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service nor may bilateral sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the March 2010 VCAA notice letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for bilateral hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the March 2010 VCAA notice was issued prior to the currently appealed rating decision issued in March 2011; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated at a VA Medical Center in San Diego, California ("VAMC San Diego") in 1968 shortly after his service separation.  In response to an April 2010 request for these identified records, VAMC San Diego notified the RO in May 2010 that it had no records dated in 1968 for the Veteran.  The RO formally determined in January 2011 that these records were not available from VAMC San Diego.  The Veteran subsequently asserted in correspondence with VA that, in fact, he had been treated at a VA Medical Center in Los Angeles, California ("VAMC Los Angeles") in 1968 shortly after his service separation.  The Board remanded this appeal in August 2013 and in June 2014 in part for the AOJ to attempt to obtain these identified records (as noted in the Introduction).  In response, VA's Appeals Management Center (AMC) noted in an internal memorandum dated later in June 2014 that there were no records that the Veteran ever had been treated at VAMC Los Angeles and all of his VA treatment had been at VAMC San Diego.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board concludes that it is reasonably certain that the Veteran's VA treatment records from 1968 do not exist and further efforts to attempt to obtain them would be futile.

VA also has obtained an opinion from a VA audiologist in October 2013 which addresses the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by this examiner, the October 2013 VA opinion sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the October 2013 VA audiologist's opinion is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that in-service exposure to small arms fire caused or contributed to his current bilateral hearing loss.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because sensorineural hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at a pre-induction physical examination in January 1966, he denied all relevant medical history.  

In June 1966, the Veteran had an audiogram as part of his pre-induction physical examination.  According to the pre-induction physical examination report, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
X
20
LEFT
25
20
25
X
25

Conductive hearing loss was noted in the summary of defects and diagnoses.  The Veteran was found qualified for induction on to active service.

At the Veteran's separation physical examination in June 1968, he denied all relevant in-service medical history.  The examination report itself is illegible.

The post-service evidence shows that, on VA examination in March 2010, the Veteran complained of hearing loss.  The Veteran reported a history of in-service noise exposure to small arms fire and explosives without the use of hearing protection.  His  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
60
LEFT
50
55
60
80
75

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  The diagnoses included bilateral sensorineural hearing loss.  In an addendum to this examination report also dated in March 2010, the VA audiologist stated that she had reviewed the Veteran's enlistment and separation physical examinations and other audiometric testing results provided by the Veteran.  This VA audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The rationale for this opinion was that the Veteran's service treatment records were "silent for hearing loss while in service."  The rationale also was that "current research does not support delayed onset noise induced hearing loss."

A review of private audiology testing provided by the Veteran in April 2010 shows that, in July 1995, his speech discrimination scores were 100 percent in the right ear and 92 percent in the left ear.  The private audiologist's impressions were mild to moderate sensorineural hearing loss in the right ear and moderate mixed hearing loss in the left ear.  The Veteran's speech discrimination scores in March 1997 were 100 percent in each ear.  The Veteran's speech discrimination scores in October 2001 and in April 2002 were 100 percent in the right ear and 96 percent in the left ear.  The Board notes that none of the private audiometric testing results that the Veteran submitted in April 2010 were interpreted.  

It appears that the Veteran purchased a hearing aid in January 2003.

On private audiometric testing in February 2012, the Veteran's speech discrimination scores were 100 percent in each ear.  The audiometric testing results were interpreted.

In response to a request for an opinion concerning the nature and etiology of the Veteran's bilateral hearing loss, in October 2013, a VA audiologist stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  She noted that, because the Veteran's hearing had been tested while on active service prior to 1968, the in-service testing results were obtained using ASA standards and she had converted these results to ISO standards (which have been in effect since 1968).  This audiologist also noted that, because the Veteran's separation physical examination was illegible, any audiometric testing results obtained at that examination could not be compared with his earlier in-service testing.  The VA audiologist stated that, post-conversion, the Veteran's pure tone thresholds in January 1966, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
24
20
33.5
X
26
LEFT
39
30
33.5
X
31

The VA audiologist also stated that, post-conversion, the Veteran's pure tone thresholds in June 1966, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
24
20
33.5
38.5
31
LEFT
40
35
38.5
43.5
31

This audiologist concluded that, given the converted audiometric testing results obtained at the Veteran's pre-induction physical examination, bilateral hearing loss was present at his entrance on to active service.  This audiologist stated:

It should be noted that..."hearing loss-conductive" [was noted] on the Veteran's 1/27/66 medical assessment; however, there was no mention of completion of bone conduction testing, and no audiogram available for review to verify that the hearing loss was conductive in either ear.  As there was no documentation of bone conduction thresholds, and subsequent examinations showed that the hearing loss was sensorineural in nature in the right ear and mixed in the left ear, it is assumed that the "hearing loss-conductive" was referencing the hearing loss in the left ear and NOT the right ear.

The audiologist then compared the Veteran's January 1966 audiometric testing results to results obtained on private audiometric testing in July 1995.  She stated that "most results are not significantly different (15 [decibels] or more at a given frequency)" when the January 1966 and July 1995 results were compared with each other.  She also stated that there was a significant difference between the January 1966 and July1995 audiometric testing results at 4000 Hertz.  "This was documented nearly 27 years after the Veteran's exit of service."  The October 2013 VA audiologist opined:

Based on the objective evidence (audiograms), and the knowledge that research shows that there is insufficient scientific basis to conclude that permanent hearing loss can be directly attributable to noise exposure will develop long after noise exposure, this clinician has concluded that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.

The rationale for this opinion was as follows: 

There is nothing in the medical or scientific literature that would support the contention for a long delayed onset of hearing loss as a result of noise exposure. The Institute of Medicine [IOM] (2006) has determined there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure. The IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is 'unlikely.' 

This audiologist also opined that, although the Veteran's bilateral hearing loss existed prior to service, it was not aggravated beyond the normal progression during service.  The rationale for this opinion was, "As noted above, it is the opinion of this examiner that any changes in the Veteran's hearing sensitivity between his entrance in 1966 and an audiologic evaluation in 1995 are less likely than not attributable to noise exposure during his military service."

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for bilateral hearing loss.  The Veteran essentially contends that his current bilateral hearing loss is related to active service, specifically in-service noise exposure to small arms fire.  Although he does not specifically contend that his bilateral hearing loss existed prior to service and was aggravated by service, the Board is required to consider all potential theories of entitlement in a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The record evidence does not support finding that the Veteran's bilateral hearing loss, which existed prior to service, was aggravated by active service or any incident of service.  Nor does the record evidence support finding that the Veteran's current bilateral hearing loss is related directly to active service.  

With respect to the assertion (reasonably raised by the record evidence) that the Veteran's bilateral hearing loss existed prior to service, the Board notes that the record evidence (in this case, the Veteran's pre-induction (or enlistment) physical examination) completed in January and July 1966 indicates that bilateral hearing loss was present on audiometric testing.  Although the examiner(s) who completed the Veteran's pre-induction (or enlistment) physical examinations in January and July 1966 did not indicate that his conductive hearing loss (which was noted in the summary of defects and diseases on this examination report) existed prior to service, the October 2013 VA audiologist concluded that the audiometric testing results obtained at the Veteran's entrance on to active service (after being converted to ISO standards) demonstrated the presence of bilateral hearing loss at that time.  Thus, the Board finds it reasonable to conclude that there is clear and unmistakable (obvious or manifest) evidence that the Veteran's bilateral hearing loss existed prior to service.  See 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304; see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Although the evidence demonstrates that the Veteran's bilateral hearing loss existed prior to service, it does not support a finding that this disability increased in severity during service.  This finding is based on the Board's review of all of the record evidence pertaining to the manifestations of the Veteran's bilateral hearing loss prior to, during, and subsequent to service.  The Board must consider whether the Veteran's bilateral hearing loss was aggravated by a superimposed disease or injury experienced during service and whether he is entitled to service connection on the basis of in-service aggravation.  See VAOPGCPREC 82-90 (July 18, 1990).  The Board acknowledges that the Veteran's available service treatment records do not show any in-service complaints of or treatment for bilateral hearing loss although the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board acknowledges that, because the Veteran's separation physical examination report is illegible, it cannot determine whether the Veteran's hearing was tested at his separation from service.  The Board also finds it highly significant that the Veteran denied any relevant in-service medical history of bilateral hearing loss in the medical history report that he completed at his separation physical examination in June 1968.  As the October 2013 VA audiologist noted, with the exception of a significant difference at 4000 Hertz, the Veteran's bilateral hearing otherwise showed no significant changes between his documented in-service audiometric testing in January 1966 (at his pre-induction or enlistment examination) and post-service audiometric testing in July 1995, approximately 27 years after his service separation.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, the October 2013 VA audiologist opined that there was no evidence supporting a finding that the Veteran's pre-existing bilateral hearing loss worsened during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  This opinion was fully supported.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no record evidence contemporaneous to the Veteran's service or since his service separation which indicates otherwise.  Although there is clear and unmistakable (obvious or manifest) evidence that bilateral hearing loss existed prior to service, there also is clear and unmistakable evidence that this disability was not aggravated by service.  Accordingly, the Board finds that aggravation of pre-service bilateral hearing loss may not be conceded and the presumption of in-service aggravation of pre-existing disability is rebutted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); VAOPGCPREC 82-90 (July 18, 1990).  Thus, the Board finds that service connection for bilateral hearing loss is not warranted on the basis of in-service aggravation.

The Veteran also is not entitled to service connection for bilateral hearing loss on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran essentially contends that his current bilateral hearing loss is related directly to active service, specifically, his in-service exposure to acoustic trauma from small arms fire.  The record evidence does not support a finding that the Veteran's current bilateral hearing loss is related directly to active service, however.  It shows instead that, although the Veteran currently experiences bilateral hearing loss, it is not related to active service or any incident of service, to include his reported in-service exposure to small arms fire.  The Board notes that, because the Veteran's military occupational specialty (MOS) was light weapons infantryman and he was awarded the Expert (Rifle) badge during active service, it is reasonable to conclude that he was exposed to small arms fire during such service.  See Bastien, 599 F.3d at 1306.  The Board again finds it highly significant that the Veteran denied any relevant in-service medical history of bilateral hearing loss at his separation physical examination in June 1968 although any audiometric testing results which may have been obtained at this examination are illegible.  

The Board acknowledges that, following VA examination in March 2010, a VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The rationale for this opinion was that the Veteran's service treatment records were "silent for hearing loss while in service."  The Board finds that the rationale for this opinion is less than probative on the issue of whether the Veteran's current bilateral hearing loss is related to active service.  As noted above, the Court has held that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Because the rationale provided by the VA examiner in March 2010 indicates that she found the lack of contemporaneous service treatment records to be persuasive support for her negative nexus opinion concerning the contended etiological relationship between the Veteran's bilateral hearing loss and active service, the Board finds that this examination report is inadequate for purposes of adjudicating the Veteran's currently appealed claim.  See Barr, 21 Vet. App. at 303 (finding that, when VA undertakes to provide Veteran with examination, that examination must be adequate for VA purposes).  The Board notes in this regard that, given the deficient rationale provided by the March 2010 VA examiner, this examination report was not used in adjudicating the Veteran's service connection claim for bilateral hearing loss.  By contrast, when the October 2013 VA audiologist opined that it was less likely than not that the Veteran's current bilateral hearing loss was related to active service, this opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which supports a finding that bilateral hearing loss is related to active service on a direct service connection basis.  In summary, the Board finds that service connection for bilateral hearing loss is not warranted.

The Board finally finds that the evidence is against granting the Veteran's claim of service connection for bilateral sensorineural hearing loss on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Board again notes that the Veteran's separation physical examination report is illegible, no records supporting the Veteran's assertion that he was treated for bilateral hearing loss within the first post-service year (i.e., by August 1969) could be located following a search for the identified records.  The Board also notes again that it is highly significant that the Veteran denied any in-service medical history of bilateral hearing loss at his separation physical examination in June 1968.  The available medical evidence indicates instead that, following service separation in August 1968, the Veteran initially complained of and was treated for bilateral hearing loss in July 1995, approximately 27 years later (as the VA audiologist noted in October 2013).  Thus, service connection for bilateral sensorineural hearing loss is not warranted on a presumptive basis as a chronic disease.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted elsewhere, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of bilateral hearing loss have been continuous since service.  He asserts that he continued to experience symptoms relating to bilateral hearing loss (difficulty hearing) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral hearing loss after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of bilateral hearing loss.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted elsewhere, the post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1968) and initial reported symptoms related to bilateral hearing loss in 1995 (a 27-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with a private audiologist after service in July 1995, he did not report the onset of bilateral hearing loss symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history reported at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between bilateral hearing loss and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


